Citation Nr: 1518977	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to August 1994.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

A video conference was held before the undersigned Acting Veterans Law Judge (AVLJ) in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has gastroesophageal reflux disease (GERD) that had its onset as result of military service, especially the excessive use of medications such as Motrin.  

A VA examination was conducted in March 2007.  The Veteran asserts that the examination and opinion were inadequate, in that the examiner did not take into consideration the Veteran's complete medical history.  The Veteran asserts that the VA examiner did not accurately report the number of times he actually complained of gastrointestinal problems.  The Veteran points out that the VA examiner reported that he received treatment only once during service; however, the service treatment records relate that the Veteran presented complaints of gastrointestinal problems on several occasions and reported a history of gastrointestinal problems at other times.  The Veteran has requested further examination and opinion that takes into consideration his complete service medical history. 

Furthermore, at the video conference, the Veteran's reported that he received private post service treatment for gastrointestinal symptoms at Palmer College and Trinity Hospital.  All of these records are not associated with the claims file.  The RO should assist the Veteran in obtaining these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers that have treated him for gastrointestinal symptoms since service discharge.  Make arrangements to obtain all records that the Veteran adequately identifies.  These records should include private records from Palmer College that date from 1994 to 1999 and Trinity Hospital (formerly named Unity Hospital) that date from 1999 to present.  

2.  The RO should obtain treatment records that date from July 2013 to the present from the VA facility in Iowa City and associate them with the claims folder.

3.  After completing the above development, schedule the Veteran for appropriate VA examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify any gastrointestinal disorder found to be present.  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the gastrointestinal disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should consider the Veteran's pre-service history of right inguinal hernia repair in 1986; inservice treatment in June 1991 (diarrhea and nausea); February 1992 (viral gastritis); April 1993 (gastritis); February 1994 (gastroenteritis); and undated treatment for diarrhea and nausea.  The examiner must also address the Veteran's reported history of inservice symptoms as well as his report of continuing symptoms since 1994.  

A complete rationale must accompany any opinion rendered.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




